

114 S254 IS: Small Business Health Relief Act of 2015
U.S. Senate
2015-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 254IN THE SENATE OF THE UNITED STATESJanuary 26, 2015Mr. Portman (for himself, Ms. Ayotte, Mr. McCain, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo lower health premiums and increase choice for small businesses.1.Short
			 title; table of contents(a)Short
 titleThis Act may be cited as the Small Business Health Relief Act of 2015.(b)Table of
 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Making coverage affordable for small businesses Sec. 101. Protecting American jobs and wages. Sec. 102. Increasing flexibility for small businesses. Sec. 103. Increasing choices for Americans. Sec. 104. Protecting patients from higher premiums. Sec. 105. Ensuring affordable coverage. TITLE II—Increasing consumer control Sec. 201. Repeal of restriction on over-the-counter medicines. Sec. 202. Repeal of the annual cap. TITLE III—Allowing individuals to keep coverage they like Sec. 301. Allowing individuals to keep the coverage they have if they like it. IMaking coverage affordable for small businesses101.Protecting American jobs and wages(a)Repeal of shared responsibility payment for employers regarding health coverage(1)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980H.(2)Conforming amendments(A)The table of sections for chapter 43 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 4980H.(B)Section 1311(d)(4)(I) of the Patient Protection and Affordable Care Act is amended by inserting and at the end of clause (i) and by striking clause (ii).(C)Section 1332(a)(2)(D) of such Act is amended by striking 36B, 4980H, and 5000A and inserting 36B and 5000A.(D)Section 1411(e)(4)(B) of such Act is amended by striking clause (iii).(E)Section 1411(f) of such Act is amended to read as follows:(f)Appeals and redeterminationsThe Secretary, in consultation with the Secretary of the Treasury, the Secretary of Homeland Security, and the Commissioner of Social Security, shall establish procedures by which the Secretary or one of such other Federal officers—(1)hears and makes decisions with respect to appeals of any determination under subsection (e); and(2)redetermines eligibility on a periodic basis in appropriate circumstances..(F)Section 1411 of such Act is amended by striking subsection (i).(G)Section 1412(a)(2) of such Act is amended to read as follows:(2)the Secretary notifies the Exchange and the Secretary of the Treasury of the advance determinations; and.(H)Section 1513 of such Act is amended by striking subsection (c).(3)Effective dateThe amendments made by this subsection shall apply to months after December 31, 2013. (b)Repeal of reporting of employer health insurance coverage(1)In generalSubpart D of part III of subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by striking section 6056.(2)Conforming amendments(A)Section 6724(d)(1)(B) of the Internal Revenue Code of 1986 is amended by inserting or at the end of clause (xxiii), by striking , or at the end of clause (xxiv) and inserting a period, and by striking clause (xxv).(B)Section 6724(d)(2) of such Code is amended by inserting or at the end of subparagraph (FF), by striking , or at the end of subparagraph (GG) and inserting a period, and by striking subparagraph (HH).(3)Effective dateThe amendments made by this subsection shall apply to periods beginning after December 31, 2013.102.Increasing flexibility for small businessesSection 1302(c)(2) of the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed.103.Increasing choices
			 for Americans(a)Qualified
			 health plan coverage satisfied by high deductible health plan with health
 savings accountSection 1302(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(e)) is amended to read as follows:(e)High deductible
 health plan with health savings accountA health plan not providing a bronze, silver, gold, or platinum level of coverage shall be treated as meeting the requirements of subsection (d) with respect to any plan year for any enrollee if the plan meets the requirements for a high deductible health plan under section 223(c)(2) of the Internal Revenue Code of 1986 and such enrollee has established a health savings account (as defined in section 223(d)(1) of such Code) in relation to such plan..(b)Conforming
 amendments(1)Subparagraph (C) of section 1312(d)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)) is amended by striking , except and all that follows through 1302(e)(2).(2)Subparagraph (A) of section 36B(c)(3) of the Internal Revenue Code of 1986, as added by section 1401(a) of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended by striking , except and all that follows through such Act.(3)Subparagraph (B) of section 1334(c)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18054(c)(1)) is amended by striking and catastrophic coverage.104.Protecting patients
 from higher premiumsSection 9010 of the Patient Protection and Affordable Care Act (Public Law 111–148), as amended by section 10905 of such Act, is repealed.105.Ensuring
 affordable coverageSection 2701(a)(1)(A)(iii) of the Public Health Service Act (42 U.S.C. 300(a)(1)(A)(iii)), as added by section 1201 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended by striking , except and all that follows through 2707(c)).IIIncreasing
			 consumer control201.Repeal of
 restriction on over-the-counter medicines(a)HSAsSection 223(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence thereof.(b)Archer
 MSAsSection 220(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence thereof.(c)Health flexible
			 spending arrangements and health reimbursement
 arrangementsSection 106 of the Internal Revenue Code of 1986 is amended by striking subsection (f).(d)Effective date(1)Distributions from savings accountsThe amendments made by subsections (a) and (b) shall apply to amounts paid with respect to taxable years beginning after December 31, 2014.(2)ReimbursementsThe amendment made by subsection (c) shall apply to expenses incurred with respect to taxable years beginning after December 31, 2014.202.Repeal of the annual cap(a)In generalSection 125 of the Internal Revenue Code of 1986 is amended by striking subsection (i) and by redesignating subsections (j) and (k) as subsections (i) and (j), respectively.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. IIIAllowing individuals to keep coverage they like301.Allowing individuals to keep the coverage they have if they like it(a)In generalSection 1251(a)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18011) is amended—(1)by striking Except as provided in paragraph (3), and inserting the following:(A)In
 generalExcept as provided in paragraphs (3) and (4),;
 and(2)by adding at the end the following:(B)Protecting employers and consumers with grandfathered coverage(i)In generalA group health plan or health insurance coverage in which an individual is enrolled on or after March 23, 2010, but before any plan year beginning not later than 1 year after the date of the enactment of this subparagraph, and which is deemed to be a grandfathered health plan under this section, shall continue to be considered a grandfathered health plan with respect to such individual regardless of any modification to the cost-sharing levels, employer contribution rates, or covered benefits under such plan or coverage as otherwise permitted under this Act (and the amendments made by this Act).(ii)RegulationsThe Secretary shall promulgate regulations to clarify the application of clause (i) to a plan or coverage that continues to be a grandfathered health plan pursuant to such clause..(b)Effective date;
			 previously promulgated regulations voided(1)Effective
 dateThe amendments made by this section shall take effect as if included in the enactment of the Patient Protection and Affordable Care Act.(2)Previously
 promulgated regulations voidedAny regulations relating to section 1251(a)(2) of such Act promulgated before the date of the enactment of this Act shall have no force or effect.